                                                                                                                       EXHIBIT 1
  STATE OF NORTH CAROLINA
                                                                                                                In The General Court Of Justice
   ___
     ME_CK_L_E_NB_UR_G__                    County                                                          0 District   Ii] Superior Court Division
Name Of Plaintiff
 Aaron Phifer
                                                                                                   APPLICATION AND ORDER
                                  VERSUS                                                             EXTENDING TIME TO
Name Of Defendant
 City of Charlotte                                                                                    FILE COMPLAINT
                                                                                                                                               G.S. 1A-1, Rule 3
                                                                       APPLICATION
  The undersigned requests permission to file a complaint in this action within twenty (20) days of any order granting this
  Application, as provided in Rule 3 of the Rules of Civil Procedure. The nature and purpose of the action are:
Name And Purpose Of The Action

 Violations ofTitle VII of the Civil Rights Act of 1964 ("Title VII"), 42 U.S.C. § 2000e et seq., 42 U.S.C § 1981, and 42 U.S.C. § 1983




Date


                                                                           ORDER
  The Court states that the nature and purpose of this action are as set forth �ove.

  Therefore, it is ORDERED that permission is granted to the applicant to file a complaint in this action up to and including
  the date shown below.
File Complaint On Or Before                                                      Dale Of Order
                                  12-16-2018
                (Date must be within 20 days of date of Order.)




 NOTE:      Under Rule 3 of the Rules of Civil Procedure, upon entry of this Order, a summons shall be issued and the summons and a copy of this Order
            must be served in accordance with the provisions of Rule 4. A complaint must be filed in this action within the period provided above and that
            complaint must be served in accordance with the provisions of Rule 4 or by registered mail if the plaintiff so elects. If a complaint is not filed
            within the above period, the action shal l abate.




 AOC-CV-101, Rev. 7111                                                        (Over)
 © 2011 Administrative Office of the Courts
                Case 3:19-cv-00027-RJC-DSC Document 1-1 Filed 01/18/19 Page 1 of 33
  STATE OF NORTH CAROLINA                                                                            ►FileNo.           ("6 G'(~                       2 ~\\
                                                                                                         FilmNo.
    ___      ME_C_KL_E_NB_U_R_G
                          __                    County
                                                                                                                In The General Court Of Justice
                                                                                                          D     District Ii] Superior Court Division
Name Of Plaintiff

 Aaron Phifer
                                                                                                    CIVIL SUMMONS
                                      VERSUS
                                                                                                  TO BE SERVED WITH
Name Of Defendant(s)                                                                               ORDER EXTENDING
 City of Charlotte                                                                              TIME TO FILE COMPLAINT
                                                                                                                                                   G.S. 1A-1, Rule 4

  TO:                                                                          TO:
Name And Address Of Defendant 1                                              Name And Address Of Defendant 2
City of Charlotte
Attn: Marcus Jones, City Manager
600 East 4th Street
Charlotte                                                  NC 28202

                                           A Civil Action Has Been Commenced Against You!

   You are notified to appear and answer the complaint of the plaintiff as follows:

    1. Serve a copy of your written answer to the complaint upon the plaintiff or the plaintiff's attorney within thirty (30) days
       after you have been served with the complaint as authorized in the attached order. You may serve your answer by
       delivering a copy to the plaintiff or the plaintiffs attorney or by mailing a copy to one of them at his/her last known
       address.

    2. File the original of the written answer with the Clerk of Superior Court of the county named above.

   If you fail to answer the complaint, the plaintiff will apply to the Court for the relief demanded in the complaint.



Name And Address Of Plaintiffs Attorney (If None, Address Of Plaintiff)      Date
                                                                                                                                                             □ AM
                                                                                                                                                           ~M
Margaret B. Maloney
                                                                             Signature                   -~                   "'-.    -
Maloney Law & Associates, PLLC                                                                  ----~(                        - -_,       l
1824 East Seventh Street
                                                                             □      DeputyCSC      p                   -
                                                                                                              Assistant CSC           D       Clerk Of Superior Court
Charlotte                                                  NC 28204




 AOC-CV-102, Rev. 1/10                                                    (Over)
 © 2010 Administrative Office of the Courts

                 Case 3:19-cv-00027-RJC-DSC Document 1-1 Filed 01/18/19 Page 2 of 33
                                                                         RETURN OF SERVICE
     I certify that this Summons and a copy of the Order were received and served as follows:

                                                                             DEFENDANT 1
Date Served                                  Time Served                                 Name Of Defendant
                                                                □ AM        O PM
D     By delivering to the defendant named above a copy of this Summons and Order.
D     By leaving a copy of this Summons and Order at the dwelling house or usual place of abode of the defendant named
      above with a person of suitable age and discretion then residing therein.
D As the defendant            is a corporation, service was effected by delivering a copy of this Summons and Order to the person
      named below.
Name And Address Of Person With Whom Copies Left (if corporation, give title of person copies left with)




D Service Accepted             By Defendant
Date Accepted                                Time Served                                 Signature
                                                                □ AM        O   PM

D Other Manner Of Service (specify)


D     Defendant WAS NOT served for the following reason:




                                                                             DEFENDANT2
Date Served                                  Time Served                                 Name Of Defendant
                                                                □ AM        □ PM

D By delivering to the defendant named above a copy of this Summons and Order.
D By leaving a copy of this Summons and Order at the dwelling house or usual place of abode of the defendant             named
      above with a person of suitable age and discretion then residing therein.

D As the defendant            is a corporation, service was effected by delivering a copy of this Summons and Order to the person
      named below.
Name And Address Of Person With Whom Copies Left (if corporation, give title of person copies left with)




D Service Accepted            By Defendant
Date Accepted                                Time Served                                 Signature
                                                                □ AM       □ PM
D Other Manner Of Service (specify)


D     Defendant WAS NOT served for the following reason:



Service Fee Paid                             Date Received                               Name Of Sheriff

 $
Paid By                                      Date Of Return                              County


                                                                                         Deputy Sheriff Making Return




 AOC-CV-102, Side Two, Rev. 1/10
 © 201 O Administrative Office of the Courts

                Case 3:19-cv-00027-RJC-DSC Document 1-1 Filed 01/18/19 Page 3 of 33
                                                                                                                ~ileNo.
 STATE OF NORTH CAROLINA
                                                                                                                                                            18CVS22611
                                                                                                                 Film No.
   ___       ME_C_KL_E_NB_UR_G
                          __                    County
                                                                                                                            In The General Court Of Justice
                                                                                                                     D      District Ii:] Superior Court Division
Name Of Plaintiff



 Aaron Phifer                                                                                                     DELAYED SERVICE
                                     VERSUS                                                                                        OF
Name Of Defendant
                                                                                                                          COMPLAINT
Citv of Charlotte                                                                                                                                   G.S. 1A-1, Rules 3 & 4

 TO:                                                                                     TO:
Name And Address Of Defendant 1                                                         Name And Address Of Defendant 2
City of Charlotte
Attn: Marcus Jones, City Manager
600 East 4th Street
Charlotte                                                  NC 28202

  You are being served with a copy of the complaint in this action, the delayed filing of which was ordered when the
  summons was issued. You must:

   1. Serve a copy of your written answer to the complaint upon the plaintiff or the plaintiffs attorney within thirty (30) days
      after you have been served. You may serve your answer by delivering a copy to the plaintiff or the plaintiffs attorney or
      by mailing a copy to one of them at his/her last known address.

   2. File the original of the written answer with the Clerk of Superior Court of the county named above.

   If you fail to answer the complaint, the plaintiff will apply to the Court for the relief demanded in the complaint.


Name And Address Of Plaintiffs Attorney (If None, Address Of Plaintiff)                 Date                                                                      0      AM
Margaret B. Maloney                                                                                                                                              ~PM
                                                                                        Sign~
Maloney Law & Associates, PLLC                                                                                                       .,
1824 East Seventh Street
                                                                                       jjJfDeputy CSC            D    Assistant
                                                                                                                                  ...---= LJ----_/
                                                                                                                                  c,.:,e,      Clerk Of Superior Court
Charlotte                                                  NC 28204




                                                         Original File    Copy-Each Defendant   Copy-Attorney/Plaintiff
 AOC-CV-103, Rev. 3/98                                                               (Over)
 © 1998 Administrative Office of the Courts

                Case 3:19-cv-00027-RJC-DSC Document 1-1 Filed 01/18/19 Page 4 of 33
                                                                        RETURN OF SERVICE
     I certify that this Document and a copy of the Complaint were received and served as follows:

                                                                             DEFENDANT 1
Date Served                                                                              Name Of Defendant



 D    By delivering to the defendant named above a copy of this Document and Complaint.
 D    By leaving a copy of this Document and Complaint at the dwelling house or usual place of abode of the defendant named
      above with a person of suitable age and discretion then residing therein.

 D As the defendant   is a corporation, service was effected by delivering a copy of this Document and Complaint to the
      person named below.
Name And Address Of Person With Whom Copies Left (if corporation, give title of person copies left with)




D Service Accepted          By Defendant
Date Accepted                                                                            Signature


D     Other Manner Of Service            (specify)




D     Defendant WAS NOT served for the following reason:




                                                                             DEFENDANT 2
Date Served                                                                              Name Of Defendant



D     By delivering to the defendant named above a copy of this Document and Complaint.

D     By leaving a copy of this Document and Complaint at the dwelling house or usual place of abode of the defendant named
      above with a person of suitable age and discretion then residing therein.

D As the defendant    is a corporation, service was effected by delivering a copy of this Document and Complaint to the
      person named below.
Name And Address Of Person With Whom Copies Left (if corporation, give title of person copies left with)




D Service Accepted            By Defendant
Date Accepted                                                                            Signature



D     Other Manner Of Service (specify)



D     Defendant WAS NOT served for the following reason:



Service Fee Paid                            Date Received                                Name Of Sheriff
 $
Paid By                                     Date Of Return                               County


                                                                                         Deputy Sheriff Making Return




 AOC-CV-103, Side Two, Rev. 3/98
 © 1998 Administrative Office of the Courts

                Case 3:19-cv-00027-RJC-DSC Document 1-1 Filed 01/18/19 Page 5 of 33
 STATE OF NORTH CAROLlNA                             lN THE GENERAL COURT OF JUSTICE
                                                         SUPERIOR COURT DIVISION
 COUNTY OF MECKLENBURG                                         18-CVS-22611
                                                            ,, !    i

 AARON PHIFER,

                        Plaintiff,
                                                                       COMPLAINT
 V.                                                                (Jury Trial Demanded)

 CITY OF CHARLOTTE,

                       Defendant. ·


        COMES NOW Plaintiff Aaron Phifer ("Phifer" or "Plaintiff'), complaining of Defendant

City of Charlotte and alleges as follows:

                       INTRODUCTION AND NATURE OF ACTION

        1.     Aaron Phifer is a black male of African American descent from a family of

dedicated Charlotte Fire Department ("CFD") firefighters. His mother, Captain Sylivia Smith-

Phifer ("Captain Smith-Phifer"), a 26 year veteran of the CFD, made history as the first black

female Captain.    His father, Jeffrey Phifer, is a Fire Engineer and has served with CFD for 28

years. Phifer has applied to become a firefighter several times, has passed all the written and

physical exams and interviews, but has never been hired because of CFD's deeply ingrained

culture of racism and retaliation.

        2.     Phifer has not been hired as a firefighter and has been subjected to severe damage

to his reputation, education, and career because he is Black/African American and because his

mother, Captain Smith-Phifer, spoke out and advocated for diversity and inclusion as well as equal

opportunity and equal terms and conditions of employment for Black/African American

firefighters, objected to the corrupt acts of CFD leadership including manipulation of the

promotional processes and exam cut off scores, made various complaints up the CFD Chain of



                                      1
      Case 3:19-cv-00027-RJC-DSC Document 1-1 Filed 01/18/19 Page 6 of 33
Command to the Fire Chief, with City Management, City and CFD HR, the Civil Service Board,

and EEOC alleging the above as well as the pattern and practice of continuing disparate treatment

and disparate impact against Black/African Americans, especially Black/African American

females, and involved the NAACP President who reported these issues to the City Manager, City

Council members, and the public.

       3.      Phifer has been subjected to race and color discrimination and retaliation by

association in violation of Title VII of the Civil Rights Act of 1964, as amended, 42· U.S.C. §

2000e, et seq. ("Title VII"), 42 U.S.C. § 1981, and 42 U.S.C. § 1983.

                                           PARTIES

       4.      Phifer is an adult citizen and resident of Charlotte, Mecklenburg County, North

Carolina.

       5.      Upon information and belief, Defendant City of Charlotte (the "City" or

"Defendant") is organized by City Charter under §160A of the North Carolina General Statutes

with its principal office and place of business in Charlotte, Mecklenburg County, North Carolina.

       6.     Defendant maintains and administers a fire department known as the Charlotte Fire

Department ("CFD" or "Fire Department").

       7.     To the extent it is applicable, Defendant has adopted a plan of insurance pursuant

to N.C. Gen. Stat. § 160-A-485 and has waived its immunity from civil liability.

                               JURISDICTION AND VENUE

       8.     The unlawful practices alleged in this complaint were committed in Mecklenburg

County, North Carolina.

       9.     Jurisdiction and venue are proper in this court pursuant to N.C. Gen. Stat.§§ 1-75.4

and 1-79 and 29 U.S.C. § 2617(a)(2).




                                               2
     Case 3:19-cv-00027-RJC-DSC Document 1-1 Filed 01/18/19 Page 7 of 33
                               ADMINISTRATIVE PROCEDURES

          10.    Plaintiff timely submitted a charge of discrimination ("Charge") against Defendant

with the Equal Employment Opportunity Commission ("EEOC") on or about November 15, 2017.

          11.    On or after August 28, 2018, Plaintiff received a Notice of Right to Sue from the

EEOC entitling him to commence a Title VII action within ninety (90) days of receipt of that

notice.

          12. · Plaintiff timely filed an Application         and Order Extending Time to File

Complaint on November 26, 2018. N.C. Gen. Stat.§ lA-1, Rule 3.

          13.    Plaintiff now timely files this Complaint.

          14.    Plaintiff has satisfied all private, administrative, and judicial prerequisites to the

institution of this action.

                                       CITY/CFD HISTORY

          15.    The CFD serves the City of Charlotte and provides fire protection for

approximately 800,000 residents living in a 300 square-mile area, with over 1,000 fire suppression

personnel.

          16.    The ranks within the CFD in order of ascension are Recruit, Firefighter 1,

Firefighter 2, Fire Engineer, Captain, Battalion Chief, Division Chief, Deputy Chief and Fire

Chief.

          17.    The City's fire department has a history of ingrained racism against African

Americans and retaliation for complaints regarding racism against African Americans.

          18.    In its earliest years, the City's fire brigade consisted of volunteer companies

segregated on the basis of race. Once the City's firefighters were paid, Black/ African Americans

were excluded.




                                    3
     Case 3:19-cv-00027-RJC-DSC Document 1-1 Filed 01/18/19 Page 8 of 33
        19.     Although the law changed in 1947 so that the CFD could legally hire Black/ African

American firefighters, the CFD did not actually hire any Black/African Americans until 1967-a

full twenty years later.

                           DISCRIMINATION AND RETALIATION

        20.     In 1999, Hannan became the Administrative Deputy Chief under Fire Chief Luther

Fincher, assuming responsibility for the CFD recruitment and promotional process when Division

Chief Dayid Taylor retired.

        21.     Upon information and belief, under Chief Fincher, the CFD was approximately

85% white and approximately 15% Black/African American.

        22.     With Hannan as the Administrative Deputy Chief, the overall percentage of

Black/African Americans in the CFD dropped from 15% in 2000 to 11% in 2007.

        23.     Upon information and belief, in 2000, the area served by the CFD was 27.9%

Black/ African American.

       24.      Upon information and belief, Hannan was selected for promotion by Chief Fincher

to deputy without the minimum qualifications having served as Battalion Chief for atleast 3 years,

as part of unlawful favoritism instituted by Chief Fincher, Hannan continued to use unlawful

favoritism, which was not merit based, in the recruiting, assignment, and promotional processes,

which included discriminatory treatment and adverse impact on Blacks/African Americans.

       25.      Chief Hannan became Fire Chief in 2007. Upon information and belief, under

Chief Hannan, diversity. in leadership with Black/ African American employees decreased

dramatically and moved further away from reflecting the racial demographics of Charlotte.

       26.     Upon information and belief, the CFD has summarily denied qualified, dedicated

Black/African American firefighter applicants without an adequate basis. Indeed, it appears as if




                                                4
     Case 3:19-cv-00027-RJC-DSC Document 1-1 Filed 01/18/19 Page 9 of 33
the CFD is actively looking for reasons to deny opportunities to Black/African American

applicants.

        27.      The City's 2017 Performance Report for community safety (police and fire

departments) sets goals including developing a workforce that is reflective of Charlotte's

demographics; however, the Report only measures the applicant pool of women and minorities 1 of

CMPD and does not include CFD.

        28.      Additionally, the City's diversity goals are fatally flawed by focusing on applicant

pools instead of recruit class numbers because the applicant pool does not reflect the number of

recruits that ultimately make it through the application process. For example, in 2015 the applicant

pool was comprised of 35% women and minorities while the recruit class was comprised of 40.4%

women and minorities. Yet in 2016, the applicant pool was 33% women and minorities while the

recruit class was only 22.9% women and minorities.

        29.      CFD's recruit classes for the last four years had the following percentages of

women and minority recruits: 25% in 2015; 40.4% in 2016; 22.9% in 2017; and 29.7% in 2018.

While all these numbers appear to exceed the goals, a closer look reveals that the City is grouping

women and minorities into the same data point to bulk up the numbers and make it look like they

are meeting their goals when, in fact, the recruit classes do not reflect the diversity of Charlotte.

        30.      Separating women and minority recruits into three data points, 1) white females, 2)

non-white females, and 3) non-white males, would allow the City to more effectively provide

resources to help increase diversity in CFD to better reflect the community it serves. CFD has

been unable to hire any significant number of female recruits of any race, but especially non-white




1
 The use of "women and minorities" here reflects the City grouping females and non-white males together into one
data point when setting diversity performance measures.


                                                       5
     Case 3:19-cv-00027-RJC-DSC Document 1-1 Filed 01/18/19 Page 10 of 33
females. In the last four years only one non-white female (Asian) recruit completed the recruit

process.

        31.         The numbers broken down by race and gender provide the following percentages

of fire recruits:

              a. In 2015:    20.3% non-white males; 4.7% white females; and 0% non-white
                 females;
              b. In 2016:    31.9% non-white males; 6.4% white females; and 0% non-white
                 females;
              c. In 2017:    20.8% non-white males; 2.1 % white females; and 0% non-white
                 females;    and
              d. In 2018:    26.6% non-white males; 1.5% white females; and 1.5% non-white
                 females.

        32.         In the last ten years, CFD has hired 741 recruits. Out of the 741 recruits,

approximately 95 were Black/African American males, which is less than 13%.

        33.         According to the 2016 United States Census Bureau American Community Survey,

the racial composition of Charlotte was 50.7% White, 35.3% Black or African American, 13.7%

Hispanic or Latin American, 6% Asian, .3% Native American, .1 % Native Hawaiian or Other

Pacific Islander, and 2.8% two or more races.

        34.         While the City claims to want a workforce reflective of the community's

demographics, the numbers above indicate that the number of CFD recruits hired and promoted

do not reflect Charlotte's diversity.

        35.         The practices of CFD and the City discourage employees from bringing forward

complaints or issues of discrimination, harassment, retaliation, and violations of procedural and

substantive due process rights, and they contribute towards the racial disparaties in the hiring,

recruitment, and promotion of minorities.

        36.         The City has been on notice for years that third parties have investigated and

reported on CFD's well known culture of fear and retaliation and the discriminatory treatment and



                                                      6
    Case 3:19-cv-00027-RJC-DSC Document 1-1 Filed 01/18/19 Page 11 of 33
disparate impact against Black/ African Americans, and the City commissioned and published the

reports with those findings.

       37.        Third parties have advised the City to take measures to "[e]nhance the department's

efforts to attract and develop a workforce that is more representative of the population the

department serves," but it has not taken adequate action to accomplish those goals."

                                           AARON PHIFER

      38.         Phifer is the seco1;1dof three children. He graduated from West Charlotte Senior

High School in June 2015 where he was a member of the Gospel Choir and captain of the wrestling

team. Phifer started wrestling at age 6.

      39.         As a high school junior Phifer participated on the rowing team for Lake Norman

Rowing Club. In October 2013, Phifer was one of eight students chosen from his junior class to

participate in the International Conference on Urban Education (ICUE - a partnership with

UNCC), where. he traveled to Montego Bay Jamaica in October 2014 to present his senior

graduation paper.

      40.         Phifer attends Mount Carmel Baptist Church. As a child he participated in the

youth ministry.

      41.         Phifer was also a Boy Scout. He started the Boy Scouts as a Tiger Cub at age 6 and

achieved the rank of Silver Palm Eagle Scout by the time he graduated from high school. He

served as a youth camp counselor for the Boy Scouts summer camp, Camp Grimes and Belk Cub

Scout Camp. Phifer has taken several leadership training classes within the Boy Scouts.

      42.         Such training includes but is not limited to S.E.A.L.S (Scouts Excited About

Leadership Skills) and Top Gun NYLT (National Youth Leadership Training).




                                                   7
    Case 3:19-cv-00027-RJC-DSC Document 1-1 Filed 01/18/19 Page 12 of 33
      43.      Phifer also was a member of the Boy Scouts Order of the Arrow (OA) and he

attended the 2013 Boy Scouts National Jamboree.

      44.      During Phifer' s senior year in high school he began working for Carowinds Theme

Park. Like CFD, employees of Carowinds are subject to random drug test on a regular basis which

Plaintiff always passed. After his first year at Carowinds Phifer was promoted to supervisor of

park services and he currently maintains this position. Phifer has worked to finance his college

education. During the winter months, he works two jobs and continues to attend college classes

full time. Phifer began his college education at Belmont Abbey College where he received a partial

wrestling scholarship. His major was Biology.

      45.      Phifer transferred and gave up his wrestling scholarship to attend Central Piedmont

Community College (CPCC) with hopes of becoming a Charlotte firefighter. He currently attends

the University of North Carolina at Charlotte and is majoring in nursing, relevant to work fire

fighters do as emergency medical technicians. In what little spare time he has, he serves as the

assistant varsity wrestling coach and the head JV coach for Olympic High School wrestling team.

This is a non paid position. Phifer does all of this while maintaining a 3.6 GPA.

      46.      Throughout   his youth Phifer has participated       in numerous     Charlotte Fire

Department events with his parents. Some of these events include but are not limited to CMPD'S

Police Explorer's Christmas Project (his mother is the CFD Coordinator), the 911 Memorial Stair

Climb, the Burned Children's Fund Pancake Breakfast, and the Charlotte Heritage (parents are

CPD Coordinators).

                                FAILURE TO HIRE PHIFER

       47.     Phifer repeatedly applied for positions with the CFD as a firefighter, but has not

been hired based on his race and color, and in retaliation for his association with his mother,




                                                8
   Case 3:19-cv-00027-RJC-DSC Document 1-1 Filed 01/18/19 Page 13 of 33
Captain Smith-Phifer, who is known for her advocacy in equal treatment, recruitment, and

promotions of Black/African Americans and women within the CFD, and who has engaged in

various protected activities over the years, including protected speech about discrimination

treatment and adverse impact against African Americans within the CFD in recruitment, hiring,

promotions, and retaliation, involvement of the NAACP, and filing grievances and EEOC charges

about concerns.

                                 2016 Firefighter Hiring Process      .

        48.      CFD's hiring process has nine stages: (1) online application; (2) written test; (3)

Candidate Physical Abilities Test ("CPAT"); (4) application packet review and preliminary

interview; (5) panel interview; (6) polygraph examination; (7) personal history background

investigation; (8) pre-employment medical examination and drng screening; and (9) civil service

certification.

        49.      In December 2015, Phifer took the written test and was advised that he successfully

passed it in January 2016. In April 2016, Phifer passed the Candidate Physical Abilities Test

("CPAT") with one minute and thirty seconds remaining. He was among 189 candidates who

proceeded to the stage four preliminary interview.

        50.      On June 13, 2016, Phifer completed his preliminary and was told they would get

back in touch with him over the next few weeks.

        51.      Upon information and belief, on July 1, 2016, Phifer's mother, Smith-Phifer, filed

a race and gender discrimination complaint with the City's Director of Community Relations with

the subject, "Discrimination Complaint against the Charlotte Fire Department & Chief Jon

Hannan," which was passed to City HR.




                                                  9
    Case 3:19-cv-00027-RJC-DSC Document 1-1 Filed 01/18/19 Page 14 of 33
        52.      Upon information and belief, in or around August 2016, the City and CFD HR

discussed Smith-Phifer' s complaint with Deputy Chief Gordon, who is close to Chief Hannan.

Upon information and belief, Smith-Phifer's complaint was not kept confidential and it was shared

with Chief Hannan along with other members of the command staff and fire department.

        53.      Upon information and belief, without giving Smith-Phifer an opportunity for a

hearing to present evidence, City HR denied her complaint and closed its investigation on or about

August 24, 2016, claiming it found no evidence of race or gender discrimination.

        54.      Phifer inquired about his status with the hiring process and was then given a panel

interview with Deputy Chief Kevin Gordon (white) ("Deputy Chief Gordon") and Deputy Chief

Pete Key (Black/African American) ("Deputy Chief Key").

        55.      Phifer passed the panel interview at stage five and moved to stage six, the

polygraph.

        56.      Deputy Chief Gordon then scheduled Phifer's polygraph for August 29, 2016.

        57.      Phifer's polygraph results came back inconclusive. A polygraph is a machine that

measures and records several physiological indices such as blood pressure, pulse, respiration, and

skin conductivity while a person is asked and answers a series of questions. A number of factors

could cause an inconclusive result and have nothing to do with Phifer's job qualifications and

ability to train to be a firefighter.

        58.      In September 2016, Chief Hannan requested a meeting with Phifer. When they

met, Chief Hannan told Phifer that "something did not seem right" with the polygraph and falsely

accused Phifer of smoking marijuana and implied that Phifer must not be telling the truth because

the test came back inconclusive, which is absurd.




                                                 10
     Case 3:19-cv-00027-RJC-DSC Document 1-1 Filed 01/18/19 Page 15 of 33
        59.     Phifer asked to retake the polygraph. He also offered to take a drug test and share

his historical drug test results from his employment with Carowinds.

        60.     Phifer was not given the opportunity to retake the polygraph test because Hannan

refused to let him do so. It does not make any sense that he would have successful interviews with

multiple CFD personnel, but not be allowed to proceed with the hiring process because of an

inconclusive polygraph without the opportunity to retake it.

        61.     Chief Hannan did not want to. recruit Phifer because of his race, Black/African

American, and in retaliation for his association with Smith-Phifer who engaged in protected

activity during this time.

        62.    Upon information and belief, Phifer was treated less favorably than white

candidates on the polygraph portion of the exam.        Upon information and belief, whites with

inconclusive polygraphs have been allowed to retake the test.

                                 2017 Firefighter Hiring Process

       63.     In November 2016, Phifer submitted a new application to CFD to participate in the

2017 hiring process.

       64.     The education requirement to apply as a firefighter for CFD is a high school

diploma or GED. A college education or degree is not required. An Associate or Bachelor's

degree is only required for positions of Captain and above, and for a salary increase.

       65.     After passing the written test and CPA T, Phifer received a letter that his application

was denied for failure to provide a college transcript with his application even though a college

education is not a job requirement to become a recruit or firefighter. When Phifer inquired about

his denial, he was told that CFD only received a college transcript from CPCC, but not Belmont

Abbey. Phifer informed CFD that he did in fact turn in both transcripts with his application.

       66.     Phifer requested to resubmit the transcript, but was not allowed to do so.


                                   11
    Case 3:19-cv-00027-RJC-DSC Document 1-1 Filed 01/18/19 Page 16 of 33
        67.     College transcripts were not required to be submitted with the application during

the 2016 hiring process, and upon information and belief, were not required to be submitted during

the hiring processes prior to 2016. Upon information and belief, CFD added the college transcript

requirement to the application requirements during the 2017 hiring process.

        68.     Firefighter applicants are required to place a hard copy of their completed

application packages in an open and unsecured cardboard box on the front desk at CFD

headquarters, which is open to the.public and sitting out in plain view. Upon information and

belief, the box, which is marked as the application submission box, contains applicants'

confidential personnel information including social security numbers and dates of birth. Upon

further information and belief, the box is not monitored at all times and is only checked on

periodically.

       69.      Upon information and belief, CFD had notice of allegations regarding exam

tampering and failure to secure boxes containing exams during the promotional process.

       70.      The City and CFD are well aware that arbitrary application procedures have been

misused within the City/CFD to create artificial barriers for African Americans and other

minorities seeking employment as CFD recruits.

       71.      The City/CFD unnecessarily and unfairly scrutinized Phifer because of his race and

color, and in retaliation for his mother's complaints of race, color, and gender discrimination and

retaliation. The City/CFD was looking for any technicality, however small or arbitrary, to reject

Phifer' s application in both 2016 and 2017.

       72.      The City/CFD has knowingly used arbitrary application processes and procedures

to prevent Black/African Americans, including African American women, from becoming

employed with the City/CFD. The numbers and conduct above also reflect a pattern and practice




                                   12
    Case 3:19-cv-00027-RJC-DSC Document 1-1 Filed 01/18/19 Page 17 of 33
of intentional discrimination, disparate treatment, and disparate impact against Black/African

Americans and African American women as well as retaliation against those who associate with

people who engage in protected activity.

                                          CONCLUSION

        73.    Plaintiff has established prima facie cases of violations of Title VII, 42 U.S.C.

§1981, and §1983.

        74.    Plaintiff reserves the right to sue officials and public employees in their official and

individual capacities for intentional discrimination against him in violation of 42 U.S.C. §1981,

and § 1983 after obtaining discovery from the City/CFD.

        75.    The City's actions, as described throughout this Complaint, were willful and

wanton, and evinced an intentional or reckless indifference to and disregard for the legal rights of

Plaintiff. Accordingly, Plaintiff is entitled to punitive damages against any individual defendants

in their individual capacities who may be added to this lawsuit in an amount to be determined by

the jury.

                                           COUNTI
 (Title VII, 42 U.S.C. § 2000e et seq. - Race and Color Discrimination, Discrimination and
               Retaliation by Association, and Failure to Hire against the City)

        76.    The allegations of the previous paragraphs are realleged andincorporated herein by

reference.

        77.    The CFD regularly employed more than fifteen (15) employees at all relevant times.

        78.    Plaintiff is a Black/African American male and is thus a member of a protected

class based on his race and color.

        79.    Plaintiff has submitted multiple applications for employment to the City/CFD.

        80.    Plaintiff meets or exceeds all of the minimum requirements to be a CFD firefighter.




                                                 13
     Case 3:19-cv-00027-RJC-DSC Document 1-1 Filed 01/18/19 Page 18 of 33
        81.      As noted above, the CFD has a long history and pattern and practice of racial

discrimination, retaliation, and failure to hire qualified Blacks/African American at the same rate

as White/Caucasians. The Command Staff, including Former-Chief Hannan and some Deputy

Chiefs had a well-known, deeply ingrained bias against Black/African Americans.

        82.      The CFD, through its agents, employees, and supervisors, engaged in unlawful

discrimination against Plaintiff based on his race and color.

      · 83.     . The CFD violated Title VII by treating Plaintiff differently than his similarly

situated peers outside of his protected class during the hiring process by making false statements

and assumptions about his applications, unnecessarily scrutinizing his applications for

employment, looking for any arbitrary reason to reject his applications, allowing others to tamper

with his application without providing him redress, repeatedly refusing to allow him to supplement

or provide follow up information for his applications, and in other ways to be proven at trial.

        84.     As a result of this race/color-selective and targeted discrimination, Plaintiff was not

hired because of his race and color and his association with his mother who engaged in protected

activity under Title VIL

        85.     To the extent the City purports to have had legitimate, non-discriminatory reasons

for not hiring Plaintiff, such reasons are pretexts for the true reasons, which are his race, color, and

the legally protected activities of his mother, Captain Smith-Phifer.

       86.      While Plaintiff's 2016 application was pending, Captain Smith-Phifer filed a

complaint of discrimination against the CFD.

       87.      At the time, Captain Smith-Phifer's complaint was regarding discrimination

directed towards Black/African Americans, particularly Black/African American women such as

Smith-Phifer.




                                   14
    Case 3:19-cv-00027-RJC-DSC Document 1-1 Filed 01/18/19 Page 19 of 33
        88.     Upon information and belief, as set forth above, there is a widespread belief among

members of the CFD that any action deemed undesirable by certain members of the command

staff, (here employess of discrimination by African Americans) will result in targeting and

retaliation against those who complain and those who associate with those who complain.

        89.     CFD manipulated and used the hiring and promotional process to engage in bias,

nepotism, and more favorable treatment of white males, as well as retaliation against those who

spe_ak out about discrimination against African Americans by the CFD including those who

associate with those who speak out.

       90.     CFD management targeted Plaintiff based on his race and color and in retaliation

of his mother, Captain Smith-Phifer, filing complaints of discrimination within and outside the

City and the CFD, ad vacating for equal opportunity and equal terms and conditions of employment

for Black/African American firefighters, advocating for equal opportunity for special assignments

for Black/African American firefighters, meaningful training on diversity related to race/color,

advocating for accountability for recruiting, mentoring, retaining, training, and promoting

Black/African American employees within the CFD, involving the NAACP which shared Captain

Smith-Phifer's concerns with the City Manager, City Council, the Media, and the public.

       91.     The City had knowledge of and ratified the acts of unlawful race and color

discrimination and retaliation against Plaintiff and Captain Smith-Phifer's advocacy for equal

opportunities for Black/African American employees and failed to take corrective action to remedy

the discrimination and retaliation against African Americans.

       92.     A causal connection exists between Captain Smith-Phifer's protected activities and

the adverse actions taken against Plaintiff.

       93.     There is compelling evidence of willful and intentional discrimination.




                                                15
    Case 3:19-cv-00027-RJC-DSC Document 1-1 Filed 01/18/19 Page 20 of 33
        94.     The City's conduct, as described above, was without justification or excuse, is

reprehensible, and occurred despite any efforts to prevent, halt, and reverse the discrimination and

retaliation.

        95.     As a result, Plaintiff is entitled to recover from the City damages in excess of

twenty-five thousand dollars ($25,000.00) in an amount to be proven at trial, including

consequential, general, special, and compensatory damages; employment with CPD; injunctive

relief to preserve the status quo and to deter similar misconduct in the future; back pay; front pay;

fringe benefits; damages for emotional distress; pre- and post-judgment interest; reasonable

attorney's fees; and the costs of this action.

        96.    As a direct and proximate result of said violations, Plaintiff has suffered and

incurred substantial damages, and is entitled to punitive damages and equitable relief, as more

fully described below.

                                        COUNT II
   (42 U.S.C. §1981-Race and Color Discrimination, Discrimination and Retaliation by
                     Association, and Failure to Hire against the City)

        97.    The allegations of the previous paragraphs are re alleged and incorporated herein by

reference.

        98.    The City/CPD is responsible for the acts of race discrimination by both supervisory

and nonsupervisory employees against Plaintiff because the City has been on notice of the

problems with race discrimination against Black/ African Americans in hiring, recruitment,

promotions and other developmental opportunities for training, special assignments, and projects

within the CPD but has chosen not to properly investigate or take appropriate action related to

training, adoption, and enforcement of appropriate policies and procedures, grievances, and

appeals within the City, CFD, and Civil Service Board.




                                    16
     Case 3:19-cv-00027-RJC-DSC Document 1-1 Filed 01/18/19 Page 21 of 33
        99.     The City/CFD has been aware of the issues with hiring and recruitment and how to

deal with them as a result of prior lawsuits, grievances, EEOC Charges, consultant

recommendations, City data. The City including Legal, HR, the City Manager, the Mayor, City

Council, and CFD know how to deal with and respond to these issues because they have knowledge

and access to information from other City departments, external organizations, and consultants,

and have chosen not to act, to allow regression, and are deliberately indifferent. They also know

based on past lawsuits against the City/CFD related to race and color discrimination and retaliation.

        100.    Plaintiff reserves the right to sue officials and public employees in their official and

individual capacities for intentional discrimination against him in violation of Section 1981 after

obtaining discovery from the City/CFD.

        101.    The City/CFD, acting under color of law denied Plaintiff his right to: full and equal

benefit of the laws; freedom from racial discrimination in the recruitment and employment

relationship; and enjoyment of all benefits, privileges, terms, and conditions of the recruitment and

employment relationship.

        102.    The City/CFD's acts were the result of discriminatory intent and were done in

known violation of Plaintiff's legal rights, without good faith, and have directly and proximately

caused Plaintiff's injuries.

        103.    The rights and privileges denied to Plaintiff have been afforded to similarly situated

persons of a different race and color.

        104.    As a result, Plaintiff was deprived of the rights afforded to other similarly situated

persons outside of his protected classes and was denied employment based on his race and color

and in retaliation for his association with his mother.




                                   17
    Case 3:19-cv-00027-RJC-DSC Document 1-1 Filed 01/18/19 Page 22 of 33
        105.    Senior management of the CFD have manipulated and used the hiring process to

engage in bias, nepotism, and favoritism, resulting in discriminatory treatment and retaliation

against Black/African Americans, including Plaintiff.

        106.   A causal connection exists between Plaintiff's protected activities and the adverse

actions taken against him.

        107.   To the extent the City purports to have had legitimate, non-discriminatory reasons

for taking adverse actions against Plaintiff, such reasons are pretexts for the true reasons, which

are his race, color, and his mother's protected activities.

        108.   The City's conduct, as described above, was without justification or excuse, is

reprehensible, and occurred despite Plaintiff's efforts to prevent, halt, and reverse the

discrimination and retaliation.

        109.   As a direct and proximate result of said violations, Plaintiff has suffered and

incurred substantial damages, and is entitled to punitive damages and equitable relief, as more

fully described below.

                                       COUNTIII
   (42 U.S.C. §1983 -Race and Color Discrimination, Discrimination and Retaliation by
                     Association, and Failure to Hire against the City)

        110.   The allegations of the previous paragraphs are realleged and incorporated h_ereinby

reference.

        111.   The City/CFD acting under color of law engaged in a continuing pattern and

practice of intentional race and color discrimination, and retaliation by association as set forth

above. In doing so, the City/CFD has caused Plaintiff to suffer deprivation of his fundamental

rights to due process and equal protection of the. laws in violation of the Fourteenth Amendment

and Section 1983.




                                   18 1-1 Filed 01/18/19 Page 23 of 33
    Case 3:19-cv-00027-RJC-DSC Document
        112.   The City/CPD acting under color of law, institute, authorize, tolerate, ratify, permit,

and acquiesce in policies, practices, and customs which have denied Plaintiff's legal rights and

have directly and proximately caused Plaintiff's injuries.

        113.   The City/CPD acted under color of law and with reckless or deliberate indifference

to Plaintiff's constitutional rights and with malice as set forth above and below.

        114.   As a direct and proximate result of said violations, Plaintiff has suffered and

incurred·substantial damages, and is entitled to punitive damages and equitable relief, as more

fully described below.

                           DAMAGES AND INJUNCTIVE RELIEF

         115. The allegations of the previous paragraphs are re alleged and incorporated herein by

reference.

         116. As a direct and proximate result of the City's unlawful actions, Plaintiff is

entitled to recover from the City damages in excess of twenty-five thousand dollars ($25,000.00)

in an amount to be proven at trial, including consequential, general, special, and compensatory

damages; employment with CPD; injunctive relief to preserve the status quo and to deter similar

misconduct in the future; back pay; front pay; fringe benefits; damages for emotional distress; pre-

and post-judgment interest; reasonable attorney's fees; and the costs of this action, pursuant to

Title VIL

         117. As a result, Plaintiffs are entitled to recover from the City, jointly and severally,

damages in excess of twenty-five thousand dollars ($25,000.00) in an amount to be proven at trial,

including consequential, general, special, and compensatory damages; promotion; injunctive relief

to deter similar misconduct in the future; back pay; front pay; damages for emotional distress; pre-




                                   19
    Case 3:19-cv-00027-RJC-DSC Document 1-1 Filed 01/18/19 Page 24 of 33
and post-judgment interest; reasonable attorney's fees; and the costs of this action, pursuant to 42

U.S.C. § 1988.

         118. The City's actions, as described above, were willful and wanton, and evinced an

intentional or reckless indifference to and disregard for the legal rights of Plaintiffs. Accordingly,

each Plaintiff is entitled to punitive damages against any individual defendants in their individual

capacities who may be added to this lawsuit in an amount to be determined by the jury.

         119. Plaintiff requests declaratory and injunctive relief for the implementation of

policies to address the ongoing violations of rights. This includes at a minimum: (1) requiring the

City to adopt policies and procedures for the hiring process which comply with the requirements

of procedural and substantive due process and do not discriminate based on race, color, or any

other protected class; (2) requiring the City to adopt policies and procedures for appeals and

grievances which comply with the requirements of procedural and substantive due process and do

not discriminate based on race, color, or any other protected class and which afford an opportunity

to a fair and impartial hearing; (3) requiring the City to monitor the hiring process, grievance, and

appeals processes so that they are not prejudiced by conflicts of interest and personal agendas of

Fire Department management and manipulation of policies and procedures to favor friends and

relatives of Fire Department management or those who will not speak out or speak up against

unlawful conduct in the workplace.

        120. In addition, Plaintiff requests declaratory and injunctive relief, as well as

compensatory     damages to make him whole for the City's violation of his rights, including

requiring the City to preserve the status quo until these matters can be thoroughly addressed in an

effective manner; Plaintiff also requests back pay and fringe benefits.

        121. As a result, Plaintiff is entitled to recover from the City damages in excess of




                                                 20
    Case 3:19-cv-00027-RJC-DSC Document 1-1 Filed 01/18/19 Page 25 of 33
twenty-five thousand dollars ($25,000.00) in an amount to be proven at trial, including

consequential, general, special, and compensatory damages; promotion; injunctive relief to

preserve the status quo and to deter similar misconduct in the future; back pay; front pay; fringe

benefits; damages for emotional distress; pre- and post-judgment interest; reasonable attorney's

fees; and the costs of this action.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff respectfully prays.the Court as follows:

        I.      Pursuant to Count I (Title VII, 42 U.S .C. § 2000e et seq. - Race and Color

Discrimination, Discrimination and Retaliation by Association, and Failure to Hire against the

City), that Plaintiff have and recover damages in excess of twenty-five thousand dollars

($25,000.00) in an amount to be proven at trial, including consequential, general, special, and

compensatory damages; employment with CFD; injunctive relief to deter similar misconduct in

the future; back pay; front pay; fringe benefits; damages for emotional distress; pre- and post-

judgment interest; reasonable attorney's fees; and the costs of this action;

        2.      Pursuant to Count II (42 U.S.C. § 1981 - Race and Color Discrimination,

Discrimination and Retaliation by Association, and Failure to Hire against the City), that Plaintiff

have and recover damages in excess of twenty-five thousand dollars ($25,000.00) in an amount to

be proven at trial, including consequential, general, special, and compensatory damages;

employment with CFD; injunctive relief to deter similar misconduct in the future; back pay; front

pay; fringe benefits; damages for emotional distress; pre- and post-judgment interest; reasonable

attorney's fees; and the costs of this action, pursuant to 42 U.S.C. § 1988;

        3.      Pursuant to Count III (42 U.S.C. §1983 - Race and Color Discrimination,

Discrimination and Retaliation by Association, and Failure to Hire against the City), that Plaintiff




                                                 21
    Case 3:19-cv-00027-RJC-DSC Document 1-1 Filed 01/18/19 Page 26 of 33
have and recover damages in excess of twenty-five thousand dollars ($25,000.00) in an amount to

be proven at trial, including consequential, general, special, and compensatory damages;

employment with CFD; injunctive relief to deter similar misconduct in the future; back pay; front

pay; fringe benefits; damages for emotional distress; pre- and post-judgment interest; reasonable

attorney's fees; and the costs of this action, pursuant to 42 U.S.C. § 1988;

       4.      That this matter be tried by a jury;

       5.      That Plaintiff be granted declaratory and injunctive relief prohibiting unlawful

employment practices in violation of Title VII, 42 U.S.C. § 1981, and 42 U.S.C. § 1983; and

       6.      That the Court grant such other and further relief as this Court may deem just,

proper, and equitable.

       Respectfully submitted, this the 17th day of December, 2018.


                                              MALONEY LAW & ASSOCIATES, PLLC



                                                 argaret Behringer Maloney, N.C. Bar 13253
                                              Jennifer Diane Spyker, N.C. Bar 46048
                                              1824 E. Seventh Street
                                              Charlotte, NC 28201
                                              mmaloney@maloneylegal.com
                                              jspyker@maloneylegal.com
                                              Telephone: 704-632-1622
                                              Facsimile: 704-632-1623
                                              Attorneys for Plaintiff




                                   22
    Case 3:19-cv-00027-RJC-DSC Document 1-1 Filed 01/18/19 Page 27 of 33
                                                                             1111
                                                                       7 □ 18 036 □               □□ 01        7136         1952


                                                                                  $8.04         USPOSTAGE                           062S0010184410




                                                                 1 111,111111
                                                                                  5 OZ FIRST-CLASSFLATSRATE                             FROM28204

                                                                                  RETAIL
         :-;   ··•-~     ••        ""'I   w
   .   __;                                :2                                                                                               starii~I.com
       ·_:)                               :t
                                          J                                                                                                 12/18/2018
. .:·:::::i                               Cr-?
                                          ·21::
                       "'1
                                          ,p::

                                          i-21
                                          ~~..
                                                               USPS FIRST CLASS MAIL®
  :"'                                     2:
                                          ""--r~               Maloney Law & Associates, PLLC
  ·-::}
                   ,__,
                                          ~                    1824 East Seventh Street                                                   0020
                                          >-                   Charlotte NC 28204
                                          :3
                              .1
                       --·---~

                                                                                                                          I coo21
                                                               SHIP    City of Charlotte
                                                               TO:     Attn: Marcus Jones, City Manager
                                                                       Charlotte-Mecklenburg Government Center
                                                                       600 E. Fourth Street
                                                                       Charlotte NC 28202-2816
                                                                       I111 I IIII I1111 I III111111 I I111 I I,..I1111 II,II1,II111 II1111 I I,,I




                                                 Case 3:19-cv-00027-RJC-DSC Document 1-1 Filed 01/18/19 Page 28 of 33
Case 3:19-cv-00027-RJC-DSC Document 1-1 Filed 01/18/19 Page 29 of 33
Case 3:19-cv-00027-RJC-DSC Document 1-1 Filed 01/18/19 Page 30 of 33
Case 3:19-cv-00027-RJC-DSC Document 1-1 Filed 01/18/19 Page 31 of 33
Case 3:19-cv-00027-RJC-DSC Document 1-1 Filed 01/18/19 Page 32 of 33
Case 3:19-cv-00027-RJC-DSC Document 1-1 Filed 01/18/19 Page 33 of 33
